Cook, J.,
concurring in syllabus and judgment only. The existence of a legal duty in ordinary negligence cases is generally a question of law for the court. Mussivand v. David (1989), 45 Ohio St.3d 314, 318, 544 N.E.2d 265, 270. Similarly, the question of whether there exists a physician-patient relationship— upon which the legal duty in medical malpractice cases is predicated — is a legal issue that a court must decide before the factfinder decides what the appropriate standard of care was in a given case. St. John v. Pope (Tex.1995), 901 S.W.2d 420, 424. It does not necessarily follow, however, that the court may always decide at the summary-judgment stage the existence or nonexistence of a *244physician-patient relationship as a matter of law. There are some circumstances in which “the existence of a duty may depend on preliminary questions that must be determined by a fact finder.” Diggs v. Arizona Cardiologists, Ltd. (Ariz.App. 2000), 198 Ariz. 198, 200, 8 P.3d 386, 388. Such is the case in the medical-malpractice context, where the existence of a physician-patient relationship may depend on the facts of the particular case and essentially become a question for the trier of fact. See Irvin v. Smith (Kan.2001), 31 P.3d 934, 940-941; Gallion v. Woytassek (1993), 244 Neb. 15, 20, 504 N.W.2d 76, 80; Eby v. Newcombe (1989), 116 Idaho 838, 840, 780 P.2d 589, 591; Lyons v. Grether (1977), 218 Va. 630, 633, 239 S.E.2d 103, 105.
Sandra J. Rosenthal; Muth & Shapiro, P.C., and Andrew S. Muth; Beam & Associates and Jack Beam; Alpert, DAnniballe & Visnic and Robert D’Anniballe, Jr., for appellants.
Reminger & Reminger Co., L.P.A, Thomas Mannion and James M. Kelley III, for appellee Thomas D. Stover, M.D.
Zavarello & Davis Co., L.P.A., A. William Zavarello and Rhonda Gail Davis, urging reversal for amicus curiae, Ohio Academy of Trial Lawyers.
In this case, the consent form signed by Cathy Lownsbury, the contract between East Market and Akron City Hospital, and the contract between Dr. Stover and East Market raise a genuine issue of material fact concerning the existence of a physician-patient relationship. Accordingly, I concur in the court’s syllabus and judgment.